Citation Nr: 0027921	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  97-28 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1974 to 
August 1977.  He died in January 1992.  The appellant is the 
mother and custodian of the veteran's child, on whose behalf 
this claim is filed.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the claims.

As an additional matter, the Board notes that the appellant 
has contended that the veteran's death was due to a 
psychiatric disorder that was incurred during service.  In 
the instant case, the record shows that service connection 
was denied for a nervous condition during the veteran's 
lifetime by a November 1983 decision.  However, the 
appellant's claim is considered a new claim, regardless of 
the status of adjudications concerning service-connected 
disability claims brought by the veteran before his death.  
38 C.F.R. § 20.1106; see also Zevalkink v. Brown, 6 Vet. 
App. 483 (1994).  


FINDINGS OF FACT

1.  The veteran committed suicide in January 1992.  The 
evidence of record shows no reasonable adequate motive for 
suicide.

2.  The veteran had no service-connected disabilities at the 
time of his death.

3.  No competent medical evidence is on file that the veteran 
committed suicide because of a psychiatric disorder, or any 
other disability, that was incurred in or aggravated by his 
period of active duty.

4.  The veteran did not have a permanent total service-
connected disability in existence at the date of death and he 
did not die as a result of a service-connected disability.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. §§ 1310, 5107(a) (West 1991); 38 C.F.R. §§ 3.302, 
3.312 (2000).

2.  The required conditions for eligibility for dependents' 
educational assistance have not been met.  38 U.S.C.A. §5107 
(West 1991); 38 C.F.R. § 3.807 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Background.  The veteran's psychiatric condition was 
clinically evaluated as normal on his January 1974 enlistment 
examination.  At the time of this examination, the veteran 
reported that he had never experienced depression or 
excessive worry, nor nervous trouble of any sort.  The 
service medical records reflect that the veteran and his wife 
were seen in the Mental Health Clinic in January and February 
1975 because of individual and marital problems.  It was 
noted that the veteran denied evidence of psychosis, 
suicidal-homicidal ideation.  Subsequent records from May 
1976 show treatment for dizzy spells.  In September 1976, he 
was treated for complaints of pain in his head, as well as 
hot flashes and short periods of blackouts.  However, the 
service medical records show no diagnosis of or treatment for 
an acquired psychiatric disorder during his period of active 
duty.  No discharge examination appears to be on file.

In July 1983, the veteran submitted a VA Form 21-526, 
Application for Compensation or Pension, in which he claimed 
service connection for a mental/nervous condition.  The 
evidence submitted in support of his claim consisted of a 
June 1983 Disability Evaluation report from a physician with 
the State of California Department of Social Services, Health 
and Welfare Agency.  The physician noted that the veteran was 
first examined in February 1983.  His symptoms included 
hearing voices, seeing a "face" that he "transmits" to, 
and having difficulty concentrating.  Further, it was noted 
that the veteran reported that he began having symptoms in 
1975, while still in the military, and that he was ordered to 
see a psychiatrist during service.  No specific diagnosis 
appears to have been made on this report.

Service connection was subsequently denied for a nervous 
condition, to include paranoid schizophrenia, by a November 
1983 rating decision.  This decision noted that the service 
medical records failed to disclose any diagnosis of neurosis 
or psychosis in service.  The contents of the June 1983 
Disability Evaluation report were also noted.  It was further 
noted that the veteran failed to show for a scheduled VA 
medical examination, and that he was diagnosed with a 
psychosis more than 2 years after his discharge from service.

No further communication appears to have been submitted by 
the veteran to VA during his lifetime.

In September 1995, the appellant submitted a VA Form 21-534, 
Application for Dependency and Indemnity Compensation (DIC) 
or Death Pension by a Surviving Spouse or Child, on behalf of 
her son.  The appellant submitted a birth certificate for her 
son showing that he was born in June 1982, and that the 
veteran was the father.

The appellant also submitted a copy of the veteran's death 
certificate, showing that he died in January 1992.  He died 
of a self-inflicted gunshot wound to the head, and the manner 
of his death was ruled a suicide.

In a March 1996 rating decision, the RO denied service 
connection for the cause of the veteran's death, and 
eligibility for Dependents' Educational Assistance.  Among 
other things, the RO noted that the veteran committed 
suicide, and that service connection for a nervous condition 
was denied during the veteran's lifetime and no appeal timely 
followed.  The RO concluded that the evidence failed to show 
that the cause of the veteran's death was related to military 
service.  

In a June 1996 statement, the appellant reported that she had 
reviewed the veteran's claims file and that she felt there 
was sufficient evidence that his disability started while he 
was in service.  She stated that some of the evidence was not 
located in the file, but that there were references to other 
evidence not located in the file, as well a quite a bit of 
evidence to support her claim that was in the file itself.  

In her May 1997 VA Form 9, Appeal to the Board, she asserted 
that the veteran committed suicide because of a mental 
condition he got while in the service.  She asserted that his 
mental condition made him unable to properly prepare his 
appeal, and that a thorough review of the medical records 
would show that he had a service-connected mental condition 
that caused him to commit suicide.  Additionally, she 
requested that the Board consider the benefit of the doubt 
doctrine, as well as a broad and liberal interpretation of 
the evidence.

The record shows that the appellant submitted a duplicate 
copy of the June 1983 Disability Evaluation report, as well 
as copies of the veteran's service medical records including 
those concerning the 1975 counseling the veteran and his then 
spouse received at the Mental Health Clinic.  Among other 
things, she emphasized the fact that the veteran reported at 
the time of the June 1983 Disability Evaluation report that 
his symptoms started while on active duty.  She also asserted 
that his treatment during service for dizzy spells and 
blackouts were indicative of a psychiatric disorder.

In a December 1999 statement, the appellant contended, in 
part, that the veteran committed suicide as a result of 
schizophrenia that started while he was in the military.  She 
also stated that she felt having an expert witness was 
essential.

By statements dated in May and October 2000, the appellant's 
representative requested that all reasonable doubt be 
resolved in her favor.


I.  Cause of Death

Legal Criteria.  In order to establish service connection for 
the cause of the veteran's death, the evidence must show that 
a disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a).  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In the case of contributory cause of death it 
must be shown that it contributed substantially or 
materially; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Service connection may be granted for the cause of death by 
suicide where it is shown that at the time of death, the 
veteran was of an unsound mind and the precipitating 
unsoundness was the proximate result of a service-connected 
disease or injury.  38 C.F.R. § 3.302(a); see also Elkins v. 
Brown, 8 Vet. App. 391, 397 (1995).  In order to substantiate 
a claim for mental unsoundness, there must be evidence that 
the veteran, at the time of the suicide, was so unsound 
mentally that he or she did not realize the consequence of 
such an act, or was unable to resist such impulse based on 
all available lay and medical evidence pertaining to his or 
her mental condition at the time of suicide.  38 C.F.R. 
§ 3.302(b)(1).  The act of suicide alone may be sufficient 
evidence upon which to base a finding of mental unsoundness 
under the regulation; unless there is evidence of a 
reasonable adequate motive for suicide, the act will be 
considered the result of mental unsoundness.  Sheets v. 
Derwinski, 2 Vet. App. 512, 516 (1992); 38 C.F.R. 
§ 3.302(b)(2).  Therefore, where the evidence shows no 
reasonable adequate motive for suicide, that cause of death 
will be considered to have resulted from mental unsoundness.  
38 C.F.R. § 3.302(b)(2).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91, 
92-93 (1993).

For a well-grounded claim of service connection for the cause 
of the veteran's death, there must be medical evidence that 
demonstrates a nexus between the cause of the veteran's death 
and a disease or injury in service.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Lay assertions of medical causation or 
a medical diagnosis cannot constitute evidence to render a 
claim well grounded.  Grottveit, 5 Vet. App. at 93.


Analysis.  In the instant case, the Board finds that the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is not well grounded.

As stated above, the veteran committed suicide in January 
1992.  Further, the Board finds that the evidence of record 
shows no reasonable adequate motive for suicide.  Therefore, 
it is presumed that the veteran's suicide was the result of 
mental unsoundness.  Sheets, supra; 38 C.F.R. 3.302(b)(2).  
However, a grant of service connection for the cause of the 
veteran's death may be established only if the evidence shows 
that this mental unsoundness was the proximate result of a 
service-connected disease or injury.  38 C.F.R. 3.302(a); 
Elkins, supra.

The record shows that the veteran had no service-connected 
disabilities at the time of his death.  Moreover, after a 
thorough review of the evidence on file, the Board finds that 
there is no competent medical evidence that the veteran 
committed suicide because of a psychiatric disorder, or any 
other disability, that was incurred in or aggravated by his 
period of active duty.

The only medical evidence the appellant has submitted in 
support of her claim are copies of the service medical 
records and the June 1983 Disability Evaluation report.  As 
an initial matter, the Board notes that the only treatment 
the veteran received from the Mental Health Clinic during 
service was counseling for marital problems.  In short, he 
did not receive treatment because of an acquired psychiatric 
disorder while on active duty.  To the extent the appellant 
contends that the veteran's treatment during service for 
dizzy spells and blackouts were indicative of an acquired 
psychiatric disorder, the Board notes that nothing on file 
shows that she has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, her contentions cannot well ground the 
claim.  Grottveit at 93; Caluza at 504.  Furthermore, the 
veteran was not diagnosed with a psychiatric disorder at the 
time of his in-service treatment for dizzy spells and 
blackout, and the appellant has not submitted a competent 
medical opinion which supports her contentions.

With respect to the June 1983 Disability Evaluation report, 
the Board acknowledges that the veteran reported a history of 
psychiatric symptoms while on active duty.  However no 
additional comments or opinions were made regarding the 
veteran's reported history.  Bare transcription of history 
does not transform the information into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).

For the reasons stated above, the Board concludes that the 
claim is not well grounded and must be denied.  As the 
appellant has not submitted the evidence necessary for a 
well-grounded claim, a weighing of the merits of the claim is 
not warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In her December 1999 statement, the appellant stated that she 
felt an expert's opinion was essential in this case.  
However, VA has neither the duty nor the authority to assist 
a claimant in the absence of a well-grounded claim.  Morton 
v. West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 
118 S.Ct. 2348 (1998).  VA may, dependent on the facts of the 
case, have a duty to notify the appellant of the evidence 
needed to support her claim of service connection for the 
cause of the veteran's death.  38 U.S.C.A. § 5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  Accordingly, 
the Board has examined all evidence of record with a view 
towards determining whether the appellant has notified VA of 
the possible existence of evidence which would render her 
claim well grounded.  The Board finds that no such 
information is of record.  See McKnight v. Brown, 131 F.3d 
1483 (Fed. Cir. 1997); Beausoleil v. Brown, 8 Vet. App. 69, 
80 (1995); see also generally Stuckey v. West, 13 Vet. 
App. 163, 175 (1999), (observing in part that when it is 
alleged that there is specific evidence that would manifestly 
well ground a claim, VA has a duty to inform the claimant of 
the importance of obtaining this evidence to "complete the 
application.") (Emphasis added).

It is noted that the RO did not specifically deny the 
appellant's claim on the basis of it being not well-grounded.  
When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not a claim 
is well grounded, it must consider whether the claimant has 
been given adequate notice to respond and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  In light of the appellant's failure 
to meet the initial burden of the adjudication process, the 
Board concludes that she has not been prejudiced by the 
decision herein.  Meyer v. Brown, 9 Vet. App. 425, 432 
(1996).  Moreover, while the RO noted the fact that service 
connection had been previously denied for a nervous 
condition, it also made an independent finding that the 
evidence failed to show that the cause of the veteran's death 
was related to military service.


II.  Chapter 35 Education Benefits

For the purposes of dependents' educational assistance under 
Chapter 35, Title 38, United States Code, a child of the 
veteran will have basic eligibility for benefits where the 
veteran had a permanent total service-connected disability in 
existence at the date of death; or where the veteran died as 
a result of a service-connected disability.  38 C.F.R. 
§ 3.807(a).  

In this case, the veteran had no service-connected 
disabilities at the time of his death.  Thus, it is axiomatic 
that he did not have a permanent total service-connected 
disability at the time of his death.  Moreover, as decided 
above, the cause of the veteran's death is not service-
related.  Accordingly, the Board finds that the appellant has 
not met the conditions for eligibility for dependents' 
educational assistance under Chapter 35, Title 38, United 
States Code.  38 U.S.C.A. §5107; 38 C.F.R. § 3.807.  
Therefore, her claim must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (when the law 
and not the evidence is dispositive, a claim for entitlement 
to VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code, is denied.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

 

